Citation Nr: 0118108	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  96-33 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for microbacteria avium 
of the lung.

2.  Entitlement to service connection for rash due to an 
unknown virus.

3.  Entitlement to service connection for residuals of nausea 
and intestinal pain.

4.  Entitlement to service connection for fatigue and 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from January to March 1975, 
from June to September 1985 and from December 1988 to March 
1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1996 rating decision by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for the above 
disorders.  In addition, that decision also denied service 
connection for joint pain.  During the pendency of this 
appeal, in a December 1999 rating decision, the RO granted 
service connection for fibromyalgia at the level of first 
thoracic vertebra (claimed as joint pain).  As a result, that 
issue is not in appellate status.

In a June 1996 VA Form 9, the veteran requested a Travel 
Board hearing at the RO.  In a September 1996 statement, the 
veteran's representative indicated that the veteran wanted to 
be scheduled for an RO hearing instead of a Travel Board 
hearing.  Subsequently, in an October 1996 statement, the 
veteran's representative withdrew the request for a hearing 
at the veteran's direction.  38 C.F.R. § 20.704(e) (2000).

Although the RO characterized one of the issues as service 
connection for residuals of nausea, fatigue, headaches, and 
intestinal pain, the Board has recharacterized the issues as 
listed above and the issue of entitlement to service 
connection for fatigue and headaches is addressed in the 
REMAND section.


FINDINGS OF FACT

1.  In April 1996, the RO denied entitlement to service 
connection for above listed disorders, including 
microbacteria avium of the lung, and joint pain and notified 
the veteran of the adverse decision on April 17, 1996.

2.  In May 1996, the RO received a notice of disagreement 
(NOD) from the veteran with respect to the April 1996 denials 
and provided the veteran with a statement of the case (SOC) 
addressing these issues on May 29, 1996.

3.  The veteran's June 1996 substantive appeal addressed only 
service connection for residuals of nausea, fatigue, 
headaches, intestinal pain, joint pain and rash due to 
unknown virus.  The veteran's representative did not file a 
substantive appeal on the issue of entitlement to service 
connection for microbacteria avium of the lung with the RO 
until April 6, 2000.

4.  There is no medical evidence of a current rash or a nexus 
between an alleged rash due to an unknown virus and active 
service.

5.  There is no medical evidence of a current diagnosis of 
residuals of nausea and intestinal pain or a nexus between an 
alleged gastrointestinal disorder and active service.


CONCLUSIONS OF LAW

1.  As there is no timely substantive appeal, the Board lacks 
jurisdiction to review the veteran's claim for service 
connection for microbacteria avium of the lung.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2000).

2.  A claimed rash due to unknown virus was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).

3.  A disorder claimed as resulting from residuals of nausea 
and intestinal pain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims for service 
connection for microbacteria avium of the lung, rash due to 
unknown virus and for residuals of nausea and intestinal pain 
have been properly developed as recent non-VA hospital 
records and VA examination reports have been associated with 
the file.  The Board notes that the veteran was afforded 
November 1995 VA clinical and neurological examinations, 
which have failed to show a current rash or gastrointestinal 
disorder, and failed to suggest a nexus between a claimed 
rash or disorder alleged as a residual of nausea or 
intestinal pain and any remote incident of service.  Under 
these circumstances, the Board finds that VCAA does not 
mandate another examination.  Private hospital records have 
also been obtained.  The RO requested from the veteran 
information pertaining to symptomatology since service and 
any physician statements reflecting treatment since discharge 
from service, and advised him in the May 1996 SOC what must 
be demonstrated to establish service connection, including on 
a presumptive basis.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records which might be relevant to the veteran's claims for 
microbacteria avium of the lung, rash due to unknown virus 
and for residuals of nausea and intestinal pain.  
Accordingly, no further assistance to the veteran in 
acquiring medical evidence is required by the new statute.   

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the May 1996 SOC and 
the supplemental statement of the case issued in December 
1999.  The RO notified the veteran that there must be 
evidence of a current disability, evidence of disease or 
injury during service, and evidence of a link between the 
disability and service.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

I.  Untimely Appeal

The formality of perfecting an appeal to the Board of 
Veterans' Appeals (Board) is part of a clear and unambiguous 
statutory and regulatory scheme, which requires the filing of 
both an NOD and a formal appeal.  Roy v. Brown, 5 Vet. App. 
554 (1993).  Appellate review of a RO decision is initiated 
by an NOD and completed by a substantive appeal after an SOC 
is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200.

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b) (2000); see Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992) (where claimant did not perfect appeal by timely 
filing of a substantive appeal, the RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 9 . . . or 
correspondence containing the necessary information."  38 
C.F.R. § 20.202.  A properly completed VA Form 9 includes the 
signature of the claimant, his representative or his guardian 
and must indicate that the appeal is being perfected as to 
all of the issues addressed in the SOC or must specifically 
identify the issues appealed.  See Fleshman v. West, 138 F.3d 
1429 (Fed. Cir. 1998), cert. denied 119 S. Ct. 371 (1999).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO determination, as explained in the 
SOC, and to formulate and present specific arguments relating 
to errors of fact or law made by the RO.  38 U.S.C.A. 
§ 7105(d)(3); Roy, 5 Vet. App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303 (2000).
In this case, the veteran filed claims for service connection 
for residuals of nausea, fatigue, headaches, intestinal pain, 
joint pain, microbacteria avium of the lung and rash due to 
unknown virus in October 1995.  The RO denied these claims in 
an April 1996 rating decision.  The RO notified the veteran 
of these denials in a letter dated April 17, 1996.  In May 
1996, the RO received an NOD with these denials from the 
veteran.  On May 29, 1996, the RO furnished the veteran an 
SOC.  He was also provided with a VA Form 9, with 
instructions as to the time period in which it had to be 
filed in order to perfect his appeals.

The veteran did file a timely substantive appeal with the RO 
with regard to service connection for residuals of nausea, 
fatigue, headaches, intestinal pain, joint pain, and rash due 
to unknown virus in June 1996.  However, the veteran's 
representative did not file a substantive appeal with the RO 
with regard to service connection for microbacteria avium of 
the lung, following issuance of the May 1996 SOC, until April 
6, 2000, when he submitted a VA Form 646, which included the 
issue of service connection for microbacteria avium of the 
lung.  The Board also notes that after filing his June 1996 
substantive appeal as to the other issues and before April 
2000, the veteran's representative submitted medical records 
and requests to reschedule or cancel hearings, but did not 
refer to which issues the veteran was addressing and did not 
present specific arguments relating to errors of fact or law 
made by the RO with regard to service connection for 
microbacteria avium of the lung.  See 38 C.F.R. § 20.202.  
The veteran also did not file a request for an extension of 
time.

Accordingly, the Board finds that the veteran's substantive 
appeal as to the issues of entitlement to service connection 
for microbacteria avium of the lung was untimely filed.  As 
there is no timely substantive appeal, the Board lacks 
jurisdiction to review the veteran's claim regarding this 
issue.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 
20.202, 20.302.

II.  Service Connection

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  
Rash Due to Unknown Virus

With regard to a rash disorder due to unknown virus, the 
veteran has no current medical diagnosis of a disability.  
Thus, he fails to satisfy the first element of a claim, that 
is, a current disability, and his claim for service 
connection fails.  See Caluza, supra.  Even assuming that the 
veteran had a current rash disorder, there is no competent 
medical evidence linking a claimed rash to service.  Service 
medical records from January 1975 to February 1992 show no 
complaints or diagnosis of, or treatment for, a rash.  The 
February 1992 separation examination report indicated normal 
clinical findings for the veteran's lower extremities and 
skin and no complaints were noted by the veteran in the 
medical history section.  August 1995 private hospital 
records show treatment for aseptic meningitis, which included 
an acute rash on the lower extremities.  However, the 
November 1995 VA examination showed no evidence of a rash.  
Moreover, there is nothing to link an alleged rash disorder 
to service.  

The only evidence the veteran has submitted that supports his 
claim is his own statements, which indicate the appearance of 
a rash three years after discharge, in August 1995.  He, as a 
lay person, with no apparent medical expertise or training, 
is not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

Residuals of Nausea and Intestinal pain

Similarly, with regard to residuals of nausea and intestinal 
pain, the veteran has no current medical diagnosis of a 
disability.  Thus, he fails to satisfy the first element of a 
claim, that is, a current disability, and his claim for 
service connection fails.  See Caluza, supra.  Even assuming 
that the veteran had a current gastrointestinal disorder, 
there is no competent medical evidence linking a claimed 
disorder to service.  The service medical records show that 
the veteran complained of nausea and abdominal pain in 
September 1990.  In April 1991, the veteran was treated with 
a high fiber diet for an anal fissure secondary to 
constipation and records noted that he had a history of 
peptic ulcer disease (PUD), which was inactive at that time.  
September 1991 service records indicate that the veteran had 
a cyst on the rectal area and he was diagnosed with 
hemorrhoid and probable viral gastritis.  Later, in January 
1992, the veteran was diagnosed with a viral syndrome.  
Subsequent service medical records show that his 
gastrointestinal problems had resolved.  In this regard, the 
Board observes that his February 1992 separation examination 
report indicated normal clinical findings for the veteran's 
abdomen, viscera, anus and rectum.  The November 1995 VA 
examination report shows no gastrointestinal disorder.  
Moreover, there is nothing to link an alleged disorder to 
service.  Thus, there is no diagnosis or nexus opinion 
linking a gastrointestinal disorder or intestinal pain to 
service.  Pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

The statements of the veteran as to his belief that he has a 
disorder, which is related to in-service nausea and 
intestinal pain is not competent evidence.  See Grottveit v. 
Brown. 5 Vet. App. 91,92-93 (1993).  There is no evidence 
that he has the requisite medical expertise to enter a 
medical judgment as to diagnosis, or the etiology, of an 
alleged disorder.  See Espiritu, supra.  Therefore, the claim 
must be denied.

The Board considered the benefit-of-a-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A substantive appeal for service connection for microbacteria 
avium of the lung was not timely filed; accordingly, the 
appeal as to this issue is dismissed.

Entitlement to service connection for a rash due to unknown 
virus is denied.

Entitlement to service connection for residuals of nausea and 
intestinal pain is denied.


REMAND

As noted above, the VCAA became law during the pendency of 
the veteran's appeal.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
medical examination and opinion requested below are in part 
to comply with this provision. 

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with VCAA, it 
is the Board's opinion that more medical evidence is needed 
to comply with its duty to assist and to determine whether 
the veteran's feeling of fatigue and cephalgia (headaches), 
unknown etiology, diagnosed at the November 1995 VA 
examination are related to service.  In this regard, the 
Board observes that, when the veteran was examined, there 
were no service medical records to review as the RO did not 
receive copies of them until March 1996.  In particular, the 
Board observes that service medical records show that the 
veteran complained of, and was treated for, headaches in July 
1991 and January 1992.  Thus, the RO should schedule an 
appropriate examination and request a medical opinion, which 
addresses the question of whether any current disorder was 
incurred in service.

Moreover, the Board notes that the veteran indicated that two 
private physicians in Highland, Illinois treated him, but the 
claims file does not contain records from these physicians.  
Such records should be obtained.  The RO should also 
determine if any additional non-VA or VA treatment records 
are available, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his fatigue and headache 
disorders since February 1992.  The RO 
should then secure copies of all 
identified records not already in the 
claims file, to include those from 
Doctors Alvardo and Chaney of Highland, 
Illinois, and associate them with the 
record.  

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to ascertain the nature and 
etiology of any fatigue and headache 
symptoms, which may be present.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the examination, and the 
examiner should so indicate in the report 
that the claims file was reviewed.  All 
specialized testing should be completed 
as deemed necessary by the examiner (to 
include a neurological examination, if 
necessary).  After reviewing the claims 
file and examining the veteran, the 
examiner should expressly state opinions 
as to whether the veteran's fatigue and 
headaches is/are attributable to a known 
clinical diagnosis and whether it is at 
least as likely (50 percent or greater 
probability) that the veteran's fatigue 
and/or headache disorder(s) began during 
service or as the result of some incident 
of active duty.  The examiner should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If any of the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to comply with procedural due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant and his representative are free to submit any 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



